Citation Nr: 0633939	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-23 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from May 1941 to June 1946.  
He died in December 2001 and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the benefit sought on 
appeal.

The appellant advised the Board in August 2006 that she would 
like to have a personal hearing scheduled to be held via 
video conference so that she may give testimony before the 
Board from the RO.  As such, this matter must be remanded so 
that the appellant may be afforded such a hearing.

The appellant also advised the Board in August 2006 that she 
would like to appoint the American Legion as her 
representative.  Upon remand, the RO should ensure that the 
veteran is provided with the appropriate documents to appoint 
the Legion as her representative.  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Advise appellant with respect to 
appointment of a representative.

2.  Schedule the appellant for a video 
conference hearing before the Board.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


